Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-21 allowed.
The following is an examiner’s statement of reasons for allowance: 
Although the prior art discloses an articulating step assembly for a vehicle comprising: a mount for attachment to a vehicle; a step member; an articulating linkage connecting the mount and the step for stowing and deploying the step; a motor for attached to the linkage to provide raising and lowering of the step, the prior art does not disclose or render obvious, absent impermissible hindsight, a limited motion hinge assembly for allowing limited hinged movement between the step member and articulating linkage; a weather sealed switch located on the assembly for actuating the motor and linkage in response to movement of the step in a predetermined direction for deploying the step as required by Claim 1.
Claims 2-11 depend from Claim 1.
Although the prior art discloses an articulating step assembly for a vehicle comprising: a mount for attachment to a vehicle; a step member; an articulating linkage connecting the mount and the step for stowing and deploying the step said articulating linkage including a pivotal step apparatus for allowing the step to be articulated in a upward direction; a motor for attached to the linkage to provide raising and lowering of the step, the prior art does not disclose or render obvious, absent impermissible hindsight, these features in combination with a limited motion hinge assembly for allowing limited hinged movement between the step member and articulating linkage said limited motion hinge assembly including a base attached to the articulating linkage, said base having a u-channel portion; said step member including a flange extending into the u-channel portion the thickness of the flange being less than the thickness of the opening in the u-channel portion for allowing limited hinge movement of the step member; a weather sealed non-contact switch located on the assembly for actuating the motor and linkage in response to the limited hinged movement of the step in said upward direction for deploying the step as required by Claim 12.
Claims 13-21 depend from Claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN A EVANS whose telephone number is (571)270-7022. The examiner can normally be reached 9-4 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James A Shriver can be reached on (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYAN A EVANS/Primary Examiner, Art Unit 3618